MEMORANDUM
by the court.
There is a question raised under Finding IV growing out of the facts that plaintiff rendered bills to the disbursing officers and was paid therefor the amounts shown by the bills rendered; that at the time of payment there had been no decision of the comptroller as to whether or not the basis of party fares plus individual fares could be used; and it appears that one of the bills, aggregating $412.09, had the words “ accepted under protest ” stamped upon its face when submitted to the accounting officers. The significance of this statement is not apparent. However, without deciding the question, it clearly-appears that the service was rendered in August, 1915, and the suit was not brought until September, 1921, and that, therefore, that item is barred by the statute of limitations.
Judgment for plaintiff in the sum of $6,908.38.
See Atchison, Topeka & Santa Fe Ry Co. v. United States, 256 U. S. 205.